          Case 3:19-cv-07651-EMC Document 207 Filed 10/27/20 Page 1 of 4



 1   WILMER CUTLER PICKERING                    WILMER CUTLER PICKERING
      HALE AND DORR LLP                           HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                William F. Lee (pro hac vice)
 3   mark.selwyn@wilmerhale.com                 william.lee@wilmerhale.com
     2600 El Camino Real, Suite 400             Joseph J. Mueller (pro hac vice)
 4   Palo Alto, CA 94306                        joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                  Timothy D. Syrett (pro hac vice)
 5   Fax: (650) 858-6100                        timothy.syrett@wilmerhale.com
                                                60 State Street
 6   WILMER CUTLER PICKERING                    Boston, MA 02109
 7     HALE AND DORR LLP                        Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice)          Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10
     Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation and Apple Inc.
14

15
                                UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17

18   INTEL CORPORATION and APPLE INC.,           Case No. 3:19-cv-07651-EMC
19                                Plaintiffs,    INTEL CORPORATION AND APPLE
20                                               INC.’S ADMINISTRATIVE MOTION TO
     v.                                          FILE OPPOSITION TO MOTION TO
21                                               DISMISS AND TO STRIKE
     FORTRESS INVESTMENT GROUP LLC,              PLAINTIFFS’ AMENDED COMPLAINT
22   FORTRESS CREDIT CO. LLC, UNILOC             UNDER SEAL
     2017 LLC, UNILOC USA, INC., UNILOC
23
     LUXEMBOURG S.A.R.L., VLSI
24   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., IXI IP, LLC,
25   and SEVEN NETWORKS, LLC,

26                                Defendants.
27

28
     Case No. 3:19-cv-07651-EMC                         Intel Corporation and Apple Inc.’s Administrative
                                                Motion to File Opposition to Motion to Dismiss Under Seal
          Case 3:19-cv-07651-EMC Document 207 Filed 10/27/20 Page 2 of 4



 1
            In accordance with Civil Local Rules 7-11 and 79-5, Intel Corporation (“Intel”) and
 2
     Apple Inc. (“Apple”) submit this motion for an order to seal limited portions of their Opposition to
 3
     Defendants’ Joint Motion to Dismiss and Strike Plaintiffs’ Amended Complaint (“Opposition”).
 4
            As set forth in the Declaration of Mark D. Selwyn in Support of Intel and Apple’s
 5
     Administrative Motion to File Opposition to Motion to Dismiss Under Seal (“Selwyn Decl.”),
 6
     portions of the Opposition contain information about Intel’s license and/or patent purchase
 7
     agreements with third parties, which the Court sealed in Intel and Apple’s Amended Complaint. See
 8
     Selwyn Decl. ¶¶ 2-3; ECF No. 193 at 1. Public disclosure of information regarding the types of
 9
     patents licensed or purchased and payment terms from Intel’s license agreements could negatively
10
     affect Intel’s future licenses and settlements. Id. ¶ 4; see, e.g., Electronic Arts, Inc. v. United States
11
     District Court for the Northern District of California, 298 Fed. App’x 568, 569 (9th Cir. 2008)
12
     (pricing terms, royalty rates, guaranteed minimum payment terms of licensing agreement constituted
13
     trade secret); Powertech Tec., Inc., v. Tessera, Inc., No. C 11-6121 CW, 2012 U.S. Dist. LEXIS
14
     75831, at *5 (N.D. Cal. May 31, 2012) (compelling reasons to seal license agreement).
15
            Portions of the Opposition also contain information regarding licensing negotiations between
16
     either Intel or Apple and one or more defendants or non-parties (“Interested Parties”), which the
17
     Court sealed in Intel and Apple’s Original Complaint and/or in Intel and Apple’s Amended
18
     Complaint. ECF No. 54 at 1; ECF No. 193 at 1; Selwyn Decl. ¶¶ 5-7.
19
            For the foregoing reasons, Intel and Apple move to file under seal portions of the Opposition
20
     containing previously sealed information.
21

22   DATED: October 27, 2020                        Respectfully submitted,
23
                                                    By: /s/ Mark D. Selwyn
24
                                                    Mark D. Selwyn (SBN 244180)
25                                                  mark.selwyn@wilmerhale.com
                                                    WILMER CUTLER PICKERING
26                                                   HALE AND DORR LLP
                                                    2600 El Camino Real, Suite 400
27                                                  Palo Alto, CA 94304
                                                    Telephone: (650) 858-6000
28
                                                          1
     Case No. 3:19-cv-07651-EMC                                       Intel Corporation and Apple Inc.’s Administrative
                                                              Motion to File Opposition to Motion to Dismiss Under Seal
         Case 3:19-cv-07651-EMC Document 207 Filed 10/27/20 Page 3 of 4



 1                                      Facsimile: (650) 858-6100

 2                                      William F. Lee (pro hac vice)
                                        william.lee@wilmerhale.com
 3                                      Joseph J. Mueller (pro hac vice)
                                        joseph.mueller@wilmerhale.com
 4                                      Timothy Syrett (pro hac vice)
                                        timothy.syrett@wilmerhale.com
 5                                      WILMER CUTLER PICKERING
                                          HALE AND DORR LLP
 6                                      60 State Street
                                        Boston, MA 02109
 7                                      Telephone: (617) 526-6000
                                        Facsimile: (617) 526-5000
 8
                                        Leon B. Greenfield (pro hac vice)
 9                                      leon.greenfield@wilmerhale.com
                                        Amanda L. Major (pro hac vice)
10                                      amanda.major@wilmerhale.com
                                        WILMER CUTLER PICKERING
11                                        HALE AND DORR LLP
                                        1875 Pennsylvania Avenue, N.W.
12                                      Washington, DC 20006
                                        Telephone: (202) 663-6000
13                                      Facsimile: (202) 663-6363

14                                      Attorneys for Plaintiffs
                                        INTEL CORPORATION, APPLE INC.
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            2
     Case No. 3:19-cv-07651-EMC                         Intel Corporation and Apple Inc.’s Administrative
                                                Motion to File Opposition to Motion to Dismiss Under Seal
          Case 3:19-cv-07651-EMC Document 207 Filed 10/27/20 Page 4 of 4



 1
                                      CERTIFICATE OF SERVICE
 2
         On this 27th day of October 2020, I hereby certify that I caused the foregoing document entitled
 3
     Intel Corporation and Apple Inc.’s Administrative Motion to File Opposition to Motion to Dismiss
 4
     Under Seal to be filed via the court’s CM/ECF system, which shall send notice to the counsel of
 5
     record for the parties.
 6

 7
     DATED: October 27, 2020                     Respectfully submitted,
 8
                                                 By: /s/ Mark D. Selwyn________
 9

10                                               Mark D. Selwyn (SBN 244180)
                                                 mark.selwyn@wilmerhale.com
11                                               WILMER CUTLER PICKERING
12                                                HALE AND DORR LLP
                                                 2600 El Camino Real, Suite 400
13                                               Palo Alto, CA 94306
                                                 Telephone: (650) 858-6000
14                                               Facsimile: (650) 858-6100
15                                               Attorney for Plaintiffs
16                                               INTEL CORPORATION, APPLE INC.

17

18

19

20

21

22

23

24

25

26

27

28
                                                      3
     Case No. 3:19-cv-07651-EMC                                   Intel Corporation and Apple Inc.’s Administrative
                                                          Motion to File Opposition to Motion to Dismiss Under Seal
